DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 5/18/2022 has been entered. Claims 1-15 remain pending and in the application and Claim 1 is amended. Applicant’s amendments to the claims have overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/22/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20180081172) in view of Hirata (20190346676).
Regarding claim 1, Liu discloses (see at least [0039]-[0044], Fig 4) an information display apparatus (200) displaying image information of a virtual image ([0008], head-up display apparatus projects an image on a projecting portion as a virtual image) on a windshield (3) or a combiner of a vehicle (1), comprising: a housing (70) configured to house at least a part of the information display apparatus therein (Fig 4), wherein a part of the housing has an opening and a transparent cover (72) formed on the opening (Fig 4), the housing includes: image-light generating apparatus configured to generate image light that displays the image information (Fig 4, 10, 20, 30, 40, 50); and an optical system (60) configured to allow a driver of the vehicle to recognize the image information of the image light ([0047], Fig 4, information enters windshield 3) from the image-light generating apparatus as the virtual image in front of the windshield (Fig 4, 3a, [0008]), when S-polarized light on the windshield ([0047], s wave light is reflected to windshield 3) or the combiner is assumed to be a first polarized wave  while polarized light that orthogonally crosses the S-polarized light in a polarizing direction is assumed to be a second polarized wave (Fig 4 shows a large amount of light between 400nm to 700nm, from among external light that enters mirror 60, passes through mirror 60 and deviates from an optical path OP), the image-light generating apparatus is configured to generate the image light made of the first polarized wave, and a controller (64) configured to block a part of the first polarized wave ([0005], S wave) and the second polarized wave ([0005], P wave) of incident external light (Fig 4, light entering 3) entering the housing from the opening is provided but does not teach wherein the image light has peaks in at least two wavelength ranges of a visible light range, and wherein the optical system includes a part that selectively reflects at least the two wavelength ranges having the peaks of the image light to be wavelengths used for the image light and selectively transmits other wavelengths as different wavelengths from the image light or a part that selectively transmits the wavelengths used for the image light and selectively reflects the different wavelengths from the image light. However, Hirata teaches wherein the image light has peaks in at least two wavelength ranges of a visible light range (Fig 12 shows the highest peaks to be within the visible light range of 500nm to 600nm, [0098], mainly select visible light components), and wherein the optical system (apparatus 100) includes a part that selectively reflects at least the two wavelength ranges having the peaks of the image light to be wavelengths used for the image light (Fig 12, 500nm to 600nm) and selectively transmits other wavelengths as different wavelengths from the image light (Fig 12, [0098], mainly select visible light components) or a part that selectively transmits the wavelengths used for the image light and selectively reflects the different wavelengths from the image light (Fig 12, [0098], mainly select visible light components). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the head up display of Liu with the visible light components of Hirata to correct distortion and aberration within a display apparatus (Hirata, [0025]).
Regarding claim 2, Liu in view of Hirata discloses the invention as described in claim 1 and Liu further teaches wherein the optical system (60) is made of at least one or more reflecting member(s) (Fig 4 shows cold mirror 60 reflecting) and/or at least one or more transmitting member(s) (Fig 4 shows mirror 60 transmitting).  
Regarding claim 3, Liu in view of Hirata discloses the invention as described in claim 2 and Liu further teaches wherein a dielectric multilayer film (Fig 4, 60, [0025]) that has a higher reflectance (Fig 4 shows light from 3a make an orthogonal turn at mirror 60) to the first polarized wave ([0005], S wave) than a reflectance to the second polarized wave ([0005], P wave) in a visible light range (Fig 4 sunlight) and transmits ultraviolet rays and infrared rays ([0032], ultraviolet and infrared light) of both the polarized light (Fig 4, 60) is formed on at least one reflecting surface of the reflecting member(s) (Fig 4, 60). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the head up display of Liu with the visible light components of Hirata to correct distortion and aberration within a display apparatus (Hirata, [0025]).
Regarding claim 9, Liu in view of Hirata discloses the invention as described in claim 2 and Liu further teaches wherein the transparent cover (72) has high transmissivity to light in the same polarizing direction ([0047, S wave]) as that of the image light and low transmissivity to light in a polarizing direction that orthogonally crosses that of the image light (Fig 4, [0049], film 30 generates a phase difference of a specific degree other than 180 degrees). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the head up display of Liu with the visible light components of Hirata to correct distortion and aberration within a display apparatus (Hirata, [0025]).
Regarding claim 10, Liu in view of Hirata discloses the invention as described in claim 9 and Liu further teaches wherein a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) that reflects visible light rays (Fig 4 shows cold mirror 60) but transmits ultraviolet rays and infrared rays (Fig 4, the light transmitted from cover 72 includes the visible spectrum from the sun of 400nm to 700nm) is formed on at least one reflecting surface of the reflecting member(s) (Fig 4, mirror 60). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the head up display of Liu with the visible light components of Hirata to correct distortion and aberration within a display apparatus (Hirata, [0025]).
Regarding claim 11, Liu in view of Hirata discloses the invention as described in claim 10 and Liu further teaches wherein the dielectric multilayer film (Fig 4, 60, dielectric film) reflects light with a wavelength of the visible light range used for the image light (Fig 4, 60), but transmits light with a wavelength that is different from that of the image light ([0024], Fig 4, film 64 has at least two optical thin films made of respective optical material having different complex index of refractions from each other). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the head up display of Liu with the visible light components of Hirata to correct distortion and aberration within a display apparatus (Hirata, [0025]).
Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20180081172) in view of Hirata (20190346676) and in further view of Sugikawa (20060018119).
Regarding claim 4, Liu in view of Hirata discloses the invention as describes in claim 3 but does not teach wherein a dielectric multilayer film that transmits light with a wavelength of the visible light range used for the image light but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s). However, in a similar field, Sugikawa teaches (Fig 1) wherein a dielectric multilayer film ([0046]) that transmits light with a wavelength of the visible light range used for the image light (Fig 3A, Fig 3B, [0028], minimum light wavelength passes through) but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s) (Fig 3A, [0029], filter 14 blocks external light outside a narrow bandwidth that is narrowed to the vicinity of display color). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu and Hirata with the optical components of Sugikawa to reduce unwanted light that reaches a display screen (Sugikawa, [0056]).
Regarding claim 12, Liu in view of Hirata discloses the invention as describes in claim 10 but does not teach wherein a dielectric multilayer film that transmits light with a wavelength of the visible light range used for the image light, but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s). However, Sugikawa, teaches (Fig 1) wherein a dielectric multilayer film ([0046]) that transmits light with a wavelength of the visible light range used for the image light (Fig 3A, Fig 3B, [0028], minimum light wavelength passes through), but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s) (Fig 3A, [0029], filter 14 blocks external light outside a narrow bandwidth that is narrowed to the vicinity of display color). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu and Hirata with the optical components of Sugikawa to reduce unwanted light that reaches a display screen (Sugikawa, [0056]).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (20180081172) in view of Hirata (20190346676) and in further view of Nambara (20180164585).
Regarding claim 5, Liu in view of Hirata discloses the invention as describes in claim 3 but does not disclose wherein a dielectric multilayer film that reflects light with a wavelength of the visible light range used for the image light but transmits light with a wavelength that is different from that of the image light is formed on at least one reflecting surface that is different from the reflecting surface. However, Nambara teaches wherein a dielectric multilayer film ([0058], dielectric multilayer film 234) that reflects light with a wavelength of the visible light range used for the image light ([0058], Fig 8, S polarized reflectance) but transmits light with a wavelength that is different from that of the image light ([0061], Fig 8, P polarized reflectance) is formed on at least one reflecting surface that is different from the reflecting surface ([0061], the dielectric multilayer film 234 of the secondary mirror 230 has an S polarization reflectance higher than the P polarization reflectance). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu and Hirata with the optical components of Nambara to reduce temperature rise within an optical system (Nambara, [0052]).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (20180081172) in view of Hirata (20190346676) and in further view of Okabayashi (JPO 62275845). 
Regarding claim 6, Liu in view of Hirata discloses a dielectric multilayer film (Liu, Fig 4, 60, [0025], dielectric film) but does not teach that has a higher reflectance to the first polarized wave than a reflectance to the second polarized wave in a visible light range is formed on at least one transmitting surface of the transmitting member(s), and the transmitting member(s) is arranged so that the image light on the transmitting surface(s) is the first polarized wave. However, Okabayashi teaches has a higher reflectance to the first polarized wave than a reflectance to the second polarized wave in a visible light range is formed on at least one transmitting surface of the transmitting member(s) (Fig 1, [0001], polarizing plate 13 is arranged so as to pass only light that is perpendicular to the electric field direction or the paper surface i.e. S-polarized light transmittance is higher is than P-polarized light transmittance), and the transmitting member(s) is arranged so that the image light on the transmitting surface(s) is the first polarized wave ([0001], Fig 2, extraneous light having passed through combiner 2 is blocked by plate 14; the polarization component of the light passing through the combiner is virtually just a combiner having an electric field distribution that is parallel to the paper surface). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu and Hirata with the optical device of Okabayashi to reduce thermal damage within an optical system (Okabayashi, [0001]).
Claim(s) 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20180081172) in view of Hirata (20190346676) and in further view of Okabayashi (JPO 62275845) and in further view of Nambara (20180164585).
Regarding claim 7, Liu in view of Hirata and in further view of Okabayashi discloses the invention as described in claimed 6 and Liu further teaches a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) but does not specifically teach that reflects light with a wavelength of the visible light range used for the image light but transmits light with a wavelength that is different from that of the image light and transmits ultraviolet rays and infrared rays is formed on at least one reflecting surface of the reflecting member(s). However, Nambara teaches that reflects light with a wavelength of the visible light range ([0061], Fig 8, surface 230 reflects visible light) used for the image light but transmits light with a wavelength that is different from that of the image light ([0062], S polarization reflectance higher than the P polarization reflectance, external light is transmitted through the dielectric multilayer film 234 with a high transmittance) and transmits ultraviolet rays and infrared rays is formed on at least one reflecting surface of the reflecting member(s) (Fig 8 shows visible light reach surface 230a which contain UV and infrared rays. The light rays are reflected by surface 230a). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu, Hirata, and Okabayashi with the optical components of Nambara to reduce the reflectance of external within a polarized system (Nambara, [0053]).
Regarding claim 8, Liu in view of Hirata and in further view of Okabayashi discloses the invention as described in claimed 6 and Liu further teaches a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) but does not teach specifically teach wherein a dielectric multilayer film that transmits light with a wavelength of the visible light range used for the image light but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface that is different from the transmitting surface. However, Nambara teaches wherein a dielectric multilayer ([0058], dielectric multilayer film 234) that transmits light with a wavelength of the visible light range light ([0058], Fig 8, S polarized reflectance) used for the image light ([0061], S polarization reflectance higher than the P polarization reflectance, external light is transmitted through the dielectric multilayer film 234 with a high transmittance) but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface that is different from the transmitting surface (Fig 8, surface 230, S polarization reflectance higher than the P polarization reflectance). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu, Hirata, and Okabayashi with the optical components of Nambara to reduce the reflectance of external within a polarized system (Nambara, [0053]).
Regarding claim 14, Liu in view of Hirata and in further view of Okabayashi discloses the invention as described in claimed 7 and Hirata further teaches wherein, in place of a dielectric multilayer film that is formed on the reflecting surface(s) and transmits infrared rays, a resin material ([0126], light guide 17, translucent resin) that transmits visible light rays but absorbs the infrared rays is used as a material of the transparent cover and/or the reflecting member(s) (Fig 22c, 22d, [0127], reflection surfaces 172a) and/or the transmitting member(s). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Liu and  Okabayashi with the light components of Hirata to correct distortion and aberration within a display apparatus (Hirata, [0025]).
Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20180081172) in view of Hirata (20190346676) and in further view of Yamaguchi (2018/0373028).
Regarding claim 13, Liu in view of Hirata discloses wherein, in place of a dielectric multilayer film that is formed on the reflecting surface(s) and transmits infrared rays, a resin material (Liu, [0047], Fig 4, 72) that transmits visible light rays (Liu, Fig 4) but does not teach absorbs the infrared rays is used as a material of the transparent cover and/or the reflecting member(s) and/or the transmitting member(s). However, Yamaguchi teaches absorbs the infrared rays is used as a material of the transparent cover ([0044], infrared light restriction layer 54, infrared light incident on the infrared light restriction layer 54 is absorbed) and/or the reflecting member(s) and/or the transmitting member(s). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu and Hirata with the polarizing plate of Yamaguchi to increase the life of a display apparatus by decreasing heat within the system the system (Yamaguchi, [0081]).
Regarding claim 15, Liu in view of Hirata discloses wherein, in place of a dielectric multilayer film that is formed on the reflecting surface(s) and transmits infrared rays, a resin material (Liu, [0047], Fig 4, 72) that transmits visible light rays (Liu, Fig 4) but does not teach absorbs the infrared rays is used as a material of the transparent cover and/or the reflecting member(s) and/or the transmitting member(s). However, Yamaguchi teaches absorbs the infrared rays is used as a material of the transparent cover ([0044], infrared light restriction layer 54, infrared light incident on the infrared light restriction layer 54 is absorbed) and/or the reflecting member(s) and/or the transmitting member(s). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu and Hirata with the polarizing plate of Yamaguchi to increase the life of a display apparatus by decreasing heat within the system the system (Yamaguchi, [0081]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of claim 1 has been addressed in the above office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872